Luke, J.
Cain sued out a possessory warrant to recover a bale of cotton which his tenant, Hall, had sold to a warehouseman. The evidence was to the effect that Cain was present when the cotton was ginned, was present and consenting to the sale of the bale of cotton by his tenant, and was present and consenting to the warehouseman’s making a' check for the purchase price of the cotton in the name of the tenant; that after Cain and his tenant had left the warehouse with the check, and while they were in the bank for the purpose of getting the check cashed, there arose a difference as to the division of the proceeds of the check, and thereafter Cain had the warehouseman stop payment of the check. Under these facts the justice of the peace rendered a judgment in favor of the tenant. Certiorari was sued out, and the judge of the superior court sustained the certiorari.
It was error to sustain the certiorari. Under the facts here related a possessory warrant did not lie to recover the bale of cotton which had been sold with consent of the landlord.

Judgment reversed.


Broyles,' G. J., and Bloodworth, J., concur.